United States Court of Appeals
                        For the First Circuit


Nos. 13-2343
     13-2344
     13-2350
                       UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

               CARMEN SOTO; PEDRO SOTO; and STEVEN SOTO,

                        Defendants, Appellants.



                             ERRATA SHEET


     The opinion of this Court, issued on August 25, 2015, is
amended as follows:

    On page 26, line 18, change "parents" to "parents'"

     On page 31, lines 29-30, change "any enumerated felony
violation enumerated in subsection (c)" to "any felony violation
enumerated in subsection (c)"

    On page 34, line 21, change "views" to "view"

    On page 54, line 1, underline Nebraska